Citation Nr: 0415831	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-25 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a right knee medial 
collateral ligament sprain.

ATTORNEY FOR THE BOARD

William L. Henry, Law Student
Sabrina Tilley, Counsel  




INTRODUCTION

The appellant served on active duty from October 15, 1975 to 
December 02, 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Jackson, Mississippi.  

The issue involving entitlement to service connection is 
discussed in the REMAND that follows.  This appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. 

REMAND

The Board finds that additional development is necessary 
prior to the completion of its appellate review.  In 
particular, the Board finds that an additional examination 
for a nexus opinion is necessary in order to determine the 
current nature and etiology of any right knee disability.  
The appellant alleges this condition was the result of 
stepping in a hole and twisting his knee while in the 
military.  The record confirms an October 1975 knee injury.  
X-rays were negative at the time of injury.  Post-service 
medical records are not available as the veteran could not 
afford to go to the doctor.  In addition, the appellant has 
not been afforded a VA medical examination in connection with 
his current claim.  Pursuant to 38 C.F.R. § 3.159(c)(4) 2003, 
when necessary, a medical examination or opinion will be 
obtained.  In view of the foregoing, the claim is REMANDED to 
the RO for the following actions:

1. The RO should afford the 
appellant a VA joint examination to 
determine the current nature and 
etiology of any existing disability.  
All indicated special studies and 
tests should be conducted.  The 
claims folder should be available to 
the examiner for use in studying the 
case.  The examiner should state 
whether it is at least as likely as 
not that the appellant's existing 
knee disability is associated with 
injury, disease or event noted 
during the appellant's military 
service.  The clinical basis for the 
opinion should be set forth in 
detail. 

2. The RO is to obtain verification 
of the appellant's service dates.  
The RO should contact the National 
Personnel Records Center in order to 
obtain documentation in connection 
with the appellant's service, 
showing dates of service and 
character of discharge, such as a DD 
214.   All evidence obtained should 
be associated with the appellant's 
claim folder.  

3. Thereafter, the RO should 
readjudicate the claim.  If the 
benefit sought on appeal remains 
denied, the appellant should be 
provided a supplemental statement of 
the case (SSOC).  The SSOC must 
contain notice of all relevant 
actions taken on the claim for 
benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 

Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




